Ellison, J.
The chief ground of complaint on part of defendant is, that the evidence did not justify a finding for plaintiff and that the alimony allowed is excessive.
There is great contradiction in the testimony in this case. We have gone over it at length and find it sufficient to support the result reached by the trial court. In cases of this nature we will examine the evidence for ourselves and determine for ourselves whether it justifies the judgment below, yet, at the same time, when the testimony is such as to leave our minds in doubt as to the conclusions arrived at from the facts, we will defer, to some extent, to the finding of the trial court.
The alimony was not excessive under any view of the evidence. Two thousand dollars was not a sum disproportionate to the amount defendant himself admitted he was worth.
It is not apparent to us, after a thorough examination of the record, that we should reverse the judgment and we, therefore, order its affirmance.